DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 1, 2, 4, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,133,690 (“Muller”).	3
III. Claim Rejections - 35 USC § 103	5
A. Claims 1, 2, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,909,332 (“Yerman”) in view of US 4,544,576 (“Chu”) and US 2018/0118562 (“Drescher”) and as evidenced by US 3,212,921 (“Pliskin”) for claim 17 only.	5
B. Claims 1, 2, 4, 5, 7-15, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/036699 (“Udrea”) in view of Muller and Drescher, and as evidenced by US 2017/0069785 (“Tak”).	12
C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 1 above, and further in view of US 2006/0091400 (“Faure”).	19
D. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 13 above, and further in view of Chu as evidenced by Pliskin.	20
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A. Claims 1, 2, 4, 5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,133,690 (“Muller”).
With regard to claim 1, Muller discloses,
1. (Currently Amended) A substrate for radiofrequency microelectronic devices, comprising: 
[1] a carrier substrate made of a semiconductor [i.e. silicon; abstract]; and 
[2] a sintered composite layer placed on the carrier substrate and formed from powders of at least a first dielectric [glass] and a second dielectric [cordierite] different from the first [abstract; paragraph bridging cols. 2-3; Examples 1-5 at cols. 5-7 and col. 7, line 33 to col. 8, line 27], 
[3a] the sintered composite layer having 
[3b] a thickness larger than 5 microns [col. 5, lines 28-29; col. 5, line 55, col. 7, line 6; col. 8, lines 19-27] and 
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate [of Si, i.e. 33×10-7/ºC; col. 1, lines 31-33], to plus or minus 30% [Examples 1 and 4: 38×10-7/ºC; Example 2: 39×10-7/ºC; Example 3: 35.8×10-7/ºC].
The preamble is a statement of intended use that fails to have patentable weight.  In this regard, the structure claimed is merely a semiconductor substrate intended to support or “carry” a semiconductor device and therefore does not require the presence of a radiofrequency device.   Inasmuch as, the substrate disclosed in Muller includes all of the structural elements, it is held, absent evidence to the contrary that it is capable of use for a “radiofrequency” microelectronic device.  (See MPEP 2111.02(II).)  

With regard to claims 2, 4, and 5, Muller further discloses,
2. (Currently Amended) The substrate of claim 1, wherein the sintered composite layer has a thickness between 10 microns and 100 microns [col. 5, lines 28-29; col. 5, line 55, col. 7, line 6; col. 8, lines 19-27]. 
The substrate of claim 1, wherein the carrier substrate comprises silicon [abstract; paragraph bridging cols. 2-3; Examples 1-5].
5. (Currently Amended) The substrate of claim 1, wherein the first and second dielectrics are chosen from among silicon oxide, silicon nitride, aluminum nitride, alumina, and mullite [cordierite includes Al2O3 and SiO2, col. 4, lines 17-23 and the glass includes at least SiO2].

With regard to claim 13, Muller discloses,
13. (Currently Amended) A method for fabricating a substrate (10) for radiofrequency microelectronic devices, comprising the following steps: 
a) providing a carrier substrate made of a semiconductor [i.e. silicon; abstract], having a first side; 
b) depositing a layer formed from a mixture of powders of at least a first dielectric and a second dielectric different from the first dielectric, on the first side of the carrier substrate [Examples 1-5 at cols 5-7]; and 
c) sintering the layer formed from the mixture of powders in order to obtain a sintered composite layer that is firmly attached to the first side of the carrier substrate and having a thickness larger than 5 microns [abstract; paragraph bridging cols. 2-3; Examples 1-5 at cols. 5-7 and col. 7, line 33 to col. 8, line 27]; 
the first dielectric, the second dielectric and a proportion of the first and second dielectrics in the mixture of powders being chosen to give the sintered composite layer a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30% [col. 1, lines 28-33; col. 2, line 52 to col. 3, line 5; Examples 1-5].

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 2, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,909,332 (“Yerman”) in view of US 4,544,576 (“Chu”) and US 2018/0118562 (“Drescher”) and as evidenced by US 3,212,921 (“Pliskin”) for claim 17 only.
Claim 1 reads,
1. (Currently Amended) A substrate for radiofrequency microelectronic devices, comprising: 
[1] a carrier substrate made of a semiconductor; and 
[2] a sintered composite layer placed on the carrier substrate and formed from powders of at least a first dielectric and a second dielectric different from the first, 
[3a] the sintered composite layer having 
[3b] a thickness larger than 5 microns and 
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30%.

With regard to claim 1, Yerman discloses, generally in Figs. 1 and 4,
1. (Currently Amended) A substrate for radiofrequency microelectronic devices, comprising: 
[1] a carrier substrate 11 made of a semiconductor [i.e. silicon; col. 2, lines 51-63]; and 
[2] a … composite layer 14 placed on the carrier substrate 11 and formed from … at least a first dielectric B2O3 and a second dielectric SiO2 different from the first [col. 3, lines 1-16], 
[3a] the … composite layer 14 having 
[3b] a thickness …[up to]… than 5 microns [col. 3, lines 13-16] and 
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30% [col. 3, lines 5-13; Fig. 4].
As above, the preamble is a statement of intended use that fails to have patentable weight.  In this regard, the structure claimed is merely a semiconductor substrate intended to support or “carry” a semiconductor device and therefore does not require the presence of a radiofrequency device.   Inasmuch as, the substrate disclosed in Yerman includes all of the structural elements, it is held, absent evidence to the contrary that it is capable of use for a “radiofrequency” microelectronic device.  (See MPEP 2111.02(II).)  

With regard to feature [2] claim 1, Yerman does not form the composite layer 14 by sintering separate B2O3 and SiO2 powders, instead using CVD or thermal methods (Yerman: col. 3, lines 35-54). 
Chu, like Yerman, forms a SiO2-based glass layer on a silicon substrate that matches the thermal expansion coefficient (TCE) of the silicon substrate (Chu: col. 2, lines 42-50).  Chu forms the SiO2-based glass layer using the known methods of others (US 3,212,921 and US 3,212,929, Pliskin, et al.; Chu: col. 3, line 24 to col. 4, line 55) which includes applying a finely-ground glass power, said glass powder matching the TCE of silicon and then heating to sintering (i.e. fuse) the powder to form a continuous glass layer (Chu: title, abstract; col. 2, lines 57-62 and col. 3, line 24 to col. 4, line 55).  In addition, Chu teaches that the powered mixture that is fused can be obtained from powdered glass already having a composition having a TCE matching that of silicon or can be produced from the individual component oxide powders:
A high temperature, softening point, glass such as Corning 1715 or Corning 191CP or a combination of oxides is employed such that the combined thermal expansion coefficient matches that of Si. 
(Chu: col. 5, line 67 to col. 6, line 2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the combination of B2O3 and SiO2 powders in Yerman to form the 15% to 20% B2O3 and SiO2 composite layer 14 that matches the TCE of silicon, and then sinter the powders, as taught in Chu, because it is the substitution of one known manner of forming an TCE-matched insulating layer with another, and having the same expected result of forming the TCE-matched insulating layer.  (See MPEP 2143.)

With regard to feature [3b] of claim 1 and claim 2,
[3b] a thickness larger than 5 microns and 
2. (Currently Amended) The substrate of claim 1, wherein the sintered composite layer has a thickness between 10 microns and 100 microns. 
Chu further discloses that the TCE-matched layer 14 can be up to 5 µm thick (Chu: col. 3, lines 13-16), but does not teach greater than 5 µm thick or from 10 to 100 µm. 
Drescher, like Yerman, teaches a process of bonding together silicon wafers to form an SOI substrate, the bonding using an oxide layer formed on the surface of the carrier substrate, i.e. “bonding wafer 2” (Drescher: Fig. 1; ¶¶ 74-81).  Drescher further teaches that oxide bonding layer thickness can be from 1.5 to 10 µm.  In this regard Drescher states, “The oxide layer, which particularly preferably serves as insulator layer or bonding layer or etching stop layer, preferably has a thickness, in particular an average thickness or a minimum thickness or a maximum thickness, of at least or precisely or at most 1.25 μm or 1.5 μm or 1.75 μm or 2 μm or 2.25 μm or 2.5 μm or 2.75 μm or 3 μm or 4 μm or 5 μm or 6 μm or 7 μm or 7.5 μm or 8 μm or 9 μm or 10 μm.”  (Drescher: ¶ 24, last sentence; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of the composite-oxide bonding layer 14 of Yerman (by the process of Chu) to a thickness of “1.25 μm or 1.5 μm or 1.75 μm or 2 μm or 2.25 μm or 2.5 μm or 2.75 μm or 3 μm or 4 μm or 5 μm or 6 μm or 7 μm or 7.5 μm or 8 μm or 9 μm or 10 μm” as taught in Drescher (id.) because it overlaps the range disclosed in Yerman for the same purpose of forming an oxide bonding layer.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 1 and 2.

With regard to claim 4, Yerman further discloses,
4. (Currently Amended) The substrate of claim 1, wherein the carrier substrate 11 comprises silicon [Fig. 1].

Claim 5 reads,
5. (Currently Amended) The substrate of claim 1, wherein the first and second dielectrics are chosen from among silicon oxide, silicon nitride, aluminum nitride, alumina, and mullite.
Yerman further states that “[t]he invention can also be practiced with an aluminumenriched [sic] glass bonding layer” (Yerman: col. 6, lines 34-36).  An aluminum-enriched glass bonding layer may further include Al2O3 by oxidation from the oxides in the glass bonding material.  As such, the modification by Chu to make the glass bonding layer 14 of Yerman by sintering component oxides, may also include at least some Al2O3.  Therefore, the oxides may include silicon oxide and alumina (i.e. Al2O3).
With regard to claims 6-10, Yerman modified according to Chu and Drescher, as explained above, further teaches,
6. (Currently Amended) The substrate of claim 1, further comprising a protective layer 13 [Yerman: col. 2, line 64 to col. 3, line 5; Fig. 1] between the carrier substrate 11 and the sintered composite layer 14 [of Yerman/Chu/Drescher].
7. (Currently Amended) The substrate of claim 1, further comprising an intermediate layer 15 placed on the sintered composite layer 14 [of Yerman/Chu/Drescher] [Yerman: Figs. 2-3; col. 4, lines 6-10 and 49-63]. 
8. (Currently Amended) The substrate of claim 7, wherein the intermediate layer 15 is a dielectric layer comprising a material chosen from among a silicon oxide, a silicon nitride, a silicon oxynitride, and an aluminum nitride [Yerman: col. 4, lines 6-10].
9. (Currently Amended) The substrate of claim 7, further comprising a useful layer 16/12 on the intermediate layer 15 [Yerman: Figs. 2-3; col. 4, lines 6-10 and 48-63].
10. (Currently Amended) The substrate of claim 9, wherein the useful layer 16/12 comprises a material chosen from among a semiconductor material, an electrically insulating material, an electrically conducting material, and a piezoelectric material [id.].

With regard to claims 13-15, Yerman modified according to Chu and Drescher, as explained above, further teaches,
13. (Currently Amended) A method for fabricating a substrate (10) for radiofrequency microelectronic devices, comprising the following steps: 
a) providing a carrier substrate 11 [of Yerman] made of a semiconductor [silicon], having a first side [Yerman: Fig. 1]; 
b) depositing a layer 14 formed from a mixture of powders [as taught in Chu: col. 5, line 67 to col. 7, line 2] of at least a first dielectric and a second dielectric different from the first dielectric [B2O3 and SiO2 of Yerman], on the first side of the carrier substrate 14 [of Yerman]; and 
c) sintering the layer formed from the mixture of powders [B2O3 and SiO2 of Yerman] in order to obtain a sintered composite layer 14 that is firmly attached to the first side of the carrier substrate 11 [as taught in Chu: title, abstract; col. 2, lines 57-62 and col. 3, line 24 to col. 4, line 55] and having a thickness larger than 5 microns [as taught in Yerman and Drescher]; 
the first dielectric, the second dielectric [B2O3 and SiO2 of Yerman] and a proportion of the first and second dielectrics in the mixture of powders being chosen to give the sintered composite layer a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30% [as taught in each of Yerman (col. 3, lines 5-13; Fig. 4) and Chu (col. 5, line 67 to col. 7, line 2)].
14. (Currently Amended) The method of claim 13, further comprising forming a protective layer 13 on the first side of the carrier substrate 11 prior to depositing the layer 14 [of Yerman/Chu/Drescher] formed from the mixture of powders in step b).
15. (Currently Amended) The method of claim 14, wherein the protective layer 13 comprises at least one material chosen from among silicon nitride, silicon oxynitride, and silicon oxide [Yerman: col. 2, line 64 to col. 3, line 5; Fig. 1].

With regard to claim 16, Yerman modified according to Chu and Drescher, as explained above, further teaches,
16. (Currently Amended) The method of claim 13, wherein step b) comprises forming a paste including at least one liquid component and the mixture of powders [Chu], and depositing the paste on the first side of the carrier substrate 14 [of Yerman] by spin coating [as taught in Chu: col. 2, lines 57-62].
Chu further teaches that the method includes spin coating a paste made from the glass power or mixture of oxides and at least one liquid component, e.g. isopropyl alcohol, ethyl acetate, methyl alcohol, acetone, as consistent with the known processes of Pliskin et al. (supra), Pliskin using sedimentation rather than spin coating (Chu: col. 2, lines 57-62, and col. 3, line 24 to col. 4, line 55). 
Thus, in addition to the sintering process of Chu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use spin coating of a paste made from the B2O3 and SiO2 of Yerman as the method of applying the pre-sintered material for forming the sintered composite layer 14 because Chu teaches that spinning on the paste is the process suitable for forming the pre-sintered layer. 

Claim 17 reads,
17. (Currently Amended) The method of claim 16, wherein the deposition of the layer formed by the mixture of powders is followed by a low-temperature heat treatment to remove at least one liquid component from the paste.
Although Chu does not indicate that the liquids used to make the paste are evaporated by a low-temperature heating, Pliskin provides evidence that they are (Pliskin: col. 5, lines 9-20).  First, Chu states that the methods of Pliskin are used (col. 3, lines 24-32).  Pliskin states, “It may be necessary to preheat the structure to drive out less volatile fluids prior to the next diffusing operation, to be described subsequently, in order that bubbles are not created in the resulting fused glass film” (Pliskin: col. 5, lines 16-20).  Thus, the process of Chu used in Yerman necessarily includes a pre-heating step that is significantly below the fusing temperature of the glass elements but high enough to evaporate the liquids of the paste.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 18-20, Yerman further discloses,
18. (Currently Amended) The method of claim 13, further comprising, after step c), a step d) of bonding a useful layer 16/12 and the carrier substrate 11 so as to place the sintered composite layer 14 between the useful layer 16/12 and the carrier substrate 11 [Yerman: Fig. 2; col. 4, lines 6-10 and 48-63].
19. (Currently Amended) The method of claim 18, further comprising forming an intermediate layer between 15 the useful layer 12/16 and the sintered composite layer 14 [Yerman: Figs. 1-2; col. 3, line 55 to col. 4, line 10]. 
20. (Currently Amended) The method of claim 18, wherein the useful layer 16/12 provided for bonding step d) is a donor substrate [12, donating elements 16, as shown in Fig. 3] comprising a material chosen from among a semiconductor material, an electrically insulating material, an electrically conducting material, and a piezoelectric material [Yerman: Figs. 1-2; col. 3, line 55 to col. 4, line 10].

B. Claims 1, 2, 4, 5, 7-15, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/036699 (“Udrea”) in view of Muller and Drescher, and as evidenced by US 2017/0069785 (“Tak”).
Claim 1 reads,
1. (Currently Amended) A substrate for radiofrequency microelectronic devices, comprising: 
[1] a carrier substrate made of a semiconductor; and 
[2] a sintered composite layer placed on the carrier substrate and formed from powders of at least a first dielectric and a second dielectric different from the first, 
[3a] the sintered composite layer having 
[3b] a thickness larger than 5 microns and 
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30%.

With regard to claim 1, Udrea discloses, generally in Figs. 2, 10A, and 12,
1. (Currently Amended) A substrate 11/12/13 for radiofrequency microelectronic devices [p. 9, lines 5-7, paragraph bridging pp. 14-15], comprising: 
[1] a carrier substrate [13, “SiC wafer”] made of a semiconductor [e.g. SiC; abstract; Fig. 12; p. 9, lines 16-21]; and 
[2] a … composite layer [“buried insulator layer 12”] placed on the carrier substrate 13 and formed from … at least a first dielectric [e.g. silicon oxide] and a second dielectric [e.g. silicon nitride] different from the first [p. 16, lines 8-20; p. 17, lines 11-18], 
[3a] the … composite layer 12 having 
[3b] … [not taught] … 
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30% [p. 17, lines 11-18].

With regard to features [2] and [3c] of claim 1, Udrea states,
The buried insulating layer 12 can be made of silicon dioxide or, to reduce the stress of the structure, it can be made of a combination of silicon dioxide and silicon nitride.  Alternatively, a layer of aluminium nitride can be used with or without oxide layers placed adjacent thereto.  The composition of the insulating layer (s) may also be chosen to match the expansion coefficients of silicon [11] and/or the SiC substrate [13].
(Udrea: p. 17, lines 11-18; emphasis added)
Udrea does not state that the buried insulating layer, although a composite layer, is made by sintering together powders.
Muller, as explained above, teaches a method of forming an insulating layer that bonds to silicon and therefore silicon-containing semiconductor materials, said insulating layer made by sintering a mixture of a glass powder and a cordierite power applied to the surface of the substrate as a powder mixture by centrifugation, which are selected to be near to the TCE of silicon.  (See rejection of claims 1 and 13 over Muller above, which is incorporated here.)  As explained above under the Muller rejection, Muller desires the glass-cordierite layer to have a TCE of less than 40×10-7/ºC (4.0×10-6/ºC) such as 3.8×10-6/ºC and 3.9×10-6/ºC which also is close to the TCE of SiC (4.2 to 4.7×10-6/ºC), as evidenced by Tak (¶ 75). 
Because the material of Muller closely matches the TCE of each of monocrystalline Si and SiC, and bonds to both materials, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the buried insulating layer/bonding layer 12 of Udrea from the composition and process taught in Muller, because Muller teaches that the method is suitable for forming a thick insulating layer on a silicon-based semiconductor substrate that (1) is of the thicknesses suitable for the bonding together the Si and SiC wafers in Udrea (infra), (2) does not crack because the composition is adjusted to customize the TCE to be near to the Si or SiC substrate on which it is placed, and (3) bonds to both Si and SiC at the reasonably low sintering temperature.

With regard to feature [3b] of claim 1, and claim 2,
[3b] a thickness larger than 5 microns and
2. (Currently Amended) The substrate of claim 1, wherein the sintered composite layer has a thickness between 10 microns and 100 microns. 
Udrea provides example thicknesses for the buried insulating layer 12 of 2 to 2.5 µm (p. 19, lines 13-14), or 0.4 to 1.5 µm for an RF device example (paragraph bridging pp. 19-209; Fig. 12) but further suggests that the thickness is dependent on the design of the rated voltage of the device (e.g. 600 V; p. 19, lines 4-5 or 80 V p. 20, line 24).  As such, one having ordinary skill in the art would recognize that the thickness of the buried insulator 12 can be adjusted for the intended voltage rating and would select thicknesses greater than the examples in Udrea to have the RF devices rated for higher voltages.
Thus, Udrea does not give examples of the composite layer 12 being greater than 5 µm, as required by feature [3b].
Drescher, like Udrea, teaches a process of bonding together semiconductor wafers to form an SOI substrate, the bonding using an insulating layer formed on the surface of the carrier substrate, i.e. “bonding wafer 2” (Drescher: Fig. 1; ¶¶ 74-81).  Drescher further teaches that oxide bonding layer thickness can be from 1.5 to 10 µm.  In this regard Drescher states, “The oxide layer, which particularly preferably serves as insulator layer or bonding layer or etching stop layer, preferably has a thickness, in particular an average thickness or a minimum thickness or a maximum thickness, of at least or precisely or at most 1.25 μm or 1.5 μm or 1.75 μm or 2 μm or 2.25 μm or 2.5 μm or 2.75 μm or 3 μm or 4 μm or 5 μm or 6 μm or 7 μm or 7.5 μm or 8 μm or 9 μm or 10 μm.”  (Drescher: ¶ 24, last sentence; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of the composite bonding layer 12 of Udrea (formed by the process of Muller) to a thickness of “1.25 μm or 1.5 μm or 1.75 μm or 2 μm or 2.25 μm or 2.5 μm or 2.75 μm or 3 μm or 4 μm or 5 μm or 6 μm or 7 μm or 7.5 μm or 8 μm or 9 μm or 10 μm” as taught in Drescher (id.) because it overlaps the range disclosed in Udrea for the same purpose of forming an oxide bonding layer.  In addition, one having ordinary skill in the art would select the thickness greater than the examples in Udrea to have the RF devices rated for higher voltages (supra). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 1 and 2.

With regard to claim 4, Udrea further discloses,
4. (Currently Amended) The substrate of claim 1, wherein the carrier substrate 13 comprises silicon [i.e. SiC comprises Si].

With regard to claim 5, Udrea modified according to Muller further teaches, 
5. (Currently Amended) The substrate of claim 1, wherein the first and second dielectrics are chosen from among silicon oxide, silicon nitride, aluminum nitride, alumina, and mullite [cordierite includes Al2O3 and SiO2, Muller: col. 4, lines 17-23 and the glass includes at least SiO2].

With regard to claim 6, Udrea further discloses,
6. (Currently Amended) The substrate of claim 1, further comprising a protective layer between the carrier substrate [13, SiC wafer] and the sintered composite layer.
Again, Udrea contemplates oxidizing the SiC wafer before bonding to the Si wafer (Udrea: p. 16, lines 8-13); therefore, the protective silicon oxide layer would be provides before the buried insulating layer 12 is formed, which is formed by the method of Muller (supra).

With regard to claims 7-12, Udrea modified according to Muller further teaches, 
7. (Currently Amended) The substrate of claim 1, further comprising an intermediate layer [“oxide” on “Silicon Wafer” in Fig. 10A; Udrea: p. 16, line 5 to p. 17, line 19] placed on the sintered composite layer 12 [of Udrea/Muller]. 
8. (Currently Amended) The substrate of claim 7, wherein the intermediate layer is a dielectric layer comprising a material chosen from among a silicon oxide, a silicon nitride, a silicon oxynitride, and an aluminum nitride [id.].
9. (Currently Amended) The substrate of claim 7, further comprising a useful layer [“Silicon wafer”] on the intermediate layer [“oxide”] [Udrea: Fig. 10A; p. 16, line 5 to p. 17, line 19].
10. (Currently Amended) The substrate of claim 9, wherein the useful layer [“Silicon wafer”] comprises a material chosen from among a semiconductor material, an electrically insulating material, an electrically conducting material, and a piezoelectric material.
11. (Currently Amended) A radiofrequency-microelectronic-device structure, comprising: 6Attorney Docket No. 3356-P15929US (F18/O1O1FA FAR) 
[1] a substrate [11/12/13 of Udrea having bonding layer 12 made according to Muller (supra)] according to claim 10; and
[2] a layer of microelectronic devices on the substrate 11/12/13 [as shown in Figs. 11- 14 of Udrea: p. 17, line 20 to p. 20, line 26].
12. (Currently Amended) The structure of claim 11, wherein the radiofrequency- microelectronic-device is an antenna adapter or switch or a power amplifier or a low- noise amplifier or a passive component or other circuit operating at high frequency or a radiofrequency MEMS component or a radiofrequency filter [as shown in Figs. 11- 14 of Udrea: p. 17, line 20 to p. 20, line 26].

With regard to claim 13, Udrea modified according to Muller and Drescher further teaches,
13. (Currently Amended) A method for fabricating a substrate [11/12/13 of Udrea] for radiofrequency microelectronic devices [Udrea: supra], comprising the following steps: 
a) providing a carrier substrate [13 of Udrea] made of a semiconductor [SiC], having a first side [Udrea: supra]; 
b) depositing a layer 12 formed from a mixture of powders of at least a first dielectric and a second dielectric different from the first dielectric [as taught by Muller, supra], on the first side of the carrier substrate [13 of Udrea]; and 
c) sintering the layer 12 formed from the mixture of powders in order to obtain a sintered composite layer 12 that is firmly attached to the first side of the carrier substrate [13 of Udrea] and having a thickness larger than 5 microns [as taught in Drescher, supra]; 
the first dielectric, the second dielectric and a proportion of the first and second dielectrics in the mixture of powders being chosen to give the sintered composite layer a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30% [Udrea: p. 17, lines 11-18 (supra) and Muller (supra)].

With regard to claims 14 and 15, Udrea modified according to Muller and Drescher further teaches,
14. (Currently Amended) The method of claim 13, further comprising forming a protective layer [thermal oxide] on the first side of the carrier substrate 15 prior to depositing the layer 12 formed from the mixture of powders in step b).
15. (Currently Amended) The method of claim 14, wherein the protective layer [thermal oxide] comprises at least one material chosen from among silicon nitride, silicon oxynitride, and silicon oxide.
Again, Udrea contemplates oxidizing the SiC wafer before bonding to the Si wafer (Udrea: p. 16, lines 8-13); therefore, the protective silicon oxide layer would be provides before the buried insulating layer 12 is formed, which is formed by the method of Muller (supra).

With regard to claims 18, 20, and 21, Udrea modified according to Muller and Drescher further teaches, 
18. (Currently Amended) The method of claim 13, further comprising, after step c), a step d) of bonding a useful layer 11 [“Si wafer” in Figs. 10A-10B of Udrea] and the carrier substrate 13 [“SiC wafer” in Figs. 10A-10B of Udrea] so as to place the sintered composite layer 12 [oxide layer in Figs. 10A-10B of Udrea] between the useful layer 11 and the carrier substrate 13 [Fig. 2].
20. (Currently Amended) The method of claim 18, wherein the useful layer 11 provided for bonding step d) is a donor substrate 11 comprising a material chosen from among a semiconductor material, an electrically insulating material, an electrically conducting material, and a piezoelectric material.
21. (Currently Amended) The method of claim 20, further comprising a step e) of thinning the donor substrate 11 to a thickness desired for the useful layer 11 for the fabrication of the radiofrequency microelectronic devices [as shown in Fig. 10B of Udrea; p. 16, line 8 to p. 17, line 19].

C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 1 above, and further in view of US 2006/0091400 (“Faure”).
Claim 3 reads,
3. (Currently Amended) The substrate of claim 1, wherein the carrier substrate has a resistivity higher than 500 ohm.cm.
The prior art of Udrea in view of Muller and Drescher and as evidenced by Tak, as explained above, teaches each of the features of claim 1. 
Udrea does not teach the resistivity of the SiC substrate and particularly indicates that it may be doped in the specific examples devices from 1014 to 1015 cm-3 (Udrea: p. 20, lines 4-5).
Faure, like Udrea, teaches a Si-on-SiC substrate for “high power frequency” applications (Faure: ¶¶ 5, 34) formed by bonding a Si donor wafer 30 to a high-resistivity SiC handle wafer 20 using a bonding layer 13 formed from insulating materials including silicon oxide and silicon nitride (Faure: Figs. 5a-5e; ¶ 43-46).  The SiC handle wafer has a resistivity of 10,000 ohm-cm or more (Faure: ¶ 33). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a SiC handle wafer has a resistivity of 10,000 ohm-cm or greater to make a Si-on-SiC substrate in Udrea (wherein the bonding layer is made according to Muller) because Faure teaches that high-resistivity SiC handle wafer is desirable for high frequency power semiconductor devices.  
This is all of the features of claim 3.


D. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 13 above, and further in view of Chu as evidenced by Pliskin.  
Claims 16 and 17 read,
16. (Currently Amended) The method of claim 13, wherein step b) comprises forming a paste including at least one liquid component and the mixture of powders, and depositing the paste on the first side of the carrier substrate by spin coating.
17. (Currently Amended) The method of claim 16, wherein the deposition of the layer formed by the mixture of powders is followed by a low-temperature heat treatment to remove at least one liquid component from the paste.
The prior art of Udrea in view of Muller and Drescher and as evidenced by Tak, as explained above, teaches each of the features of claim 13. 
With regard to claim 16, Udrea modified according to Muller, further teaches,
16. (Currently Amended) The method of claim 13, wherein step b) comprises forming a paste including at least one liquid component and the mixture of powders, and depositing the paste on the first side of the carrier substrate by spin coating.
Muller further teaches that the pre-sintered powder is applied using aqueous suspension of the mixed powder of glass and cordierite (Muller, e.g. Example 1 at col. 5).  Muller does not teach the manner of application and does not therefore teach spin coating.
Chu further teaches spin-coating as a method of application (supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use spin coating as the method of applying the paste of Muller to the SiC substrate 13 of Udrea, because Chu teaches that spin coating is a suitable means to apply the paste from which the pre-sintered powder is applied to a semiconductor substrate for the same purpose of forming a sintered, composite, insulating layer on said semiconductor substrate.  

With regard to claim 17,
17. (Currently Amended) The method of claim 16, wherein the deposition of the layer formed by the mixture of powders is followed by a low-temperature heat treatment to remove at least one liquid component from the paste.
Muller does not teach the water is removed before the sintering, although it would necessarily evaporate at temperature well below the sintering temperature given that water boils at 100 ºC. 
Nonetheless, as already explained above, Chu, as evidenced by Pliskin, teaches that a low temperature bake is used to remove the solvent from the deposited composite powder layer on the wafer prior to sintering, in order to prevent bubbles from forming in the sintered insulating layer (supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a low-temperature heat treatment to remove at least one liquid component from the paste of Muller on the SiC wafer 13 of Udrea, before the sintering heat treatment of Muller, in order to prevent bubbles from forming in the sintered insulating layer 12. 
This is all of the features of claims 16 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/